DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 - 7  in the reply filed on 09/28/2022 is acknowledged. Thus, claims 1 – 7 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2 and 4 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulett et al. (US 2013/0133520 A1), herein after called Hulett, in view of Lassota (US 5953981 A) and herein after called Lassota. 
Regarding claim 1, Hulett discloses a method of facilitating brewing of coffee using a modular brew system (apparatus, systems, and methods for quickly and easily brewing a beverage, such as coffee, having one or more brew groups or modules, (abstract, 0002)), the method comprising: heating water in a boiler assembly of a base module of the modular brew system (heating water in a boiler element at a base portion of the brewing modules, (0096, 0149 and FIGs 30 -33)); supplying a first portion of the heated water to a first brew chamber of a first brew tower module of the modular brew system to facilitate preparation of a first coffee beverage within the first brew chamber of the first brew tower module (spraying hot water into the brew chamber through  an opening while parallel dosing ground coffee through a second opening that results in a faster brew cycle and reduces the time it takes to brew coffee for each brew modules 158a, 158b, 158c, (0128, 0158, FIGs,23 – 25 and FIGs 30 -33)), supplying a second portion of the heated water to a second brew chamber of a second brew tower module of the modular brew system to facilitate preparation of a second coffee beverage within the second brew chamber of the second brew tower module(spraying hot water into a brew chamber of each module through an opening while parallel dosing ground coffee through a second opening that results in a faster brew cycle and reduces the time it takes to brew coffee for each brew modules 1050a, 1050b, 1050c, (0128, 0158, FIGs,23 – 25 and FIGs 30 -33)), wherein the first brew tower module, the second brew tower module, and the base module comprise separate structural units (the system 1000 for brewing a beverage illustrated in FIG. 23 are modular in that one or more brew modules 1050a, 1050b or 1050c of the system 1000 can be removed from or attached to the beverage brewing machine 1010, (0098, FIG.23)).
Hulett further discloses the brewing system can consume high power up to approximately 10 kW during the brewing process (0119).
Hulett does not explicitly teach managing power allocation supplied by a single high power circuit between the base module, the first brew tower module, and the second brew tower module from the base module.  
However, Lassota that teaches  systems that employ a plurality of brewers (a pair of brewers 30b, 30b) and methods of brewing that use such brewing systems ( abstract, 1: 20 – 24), also teaches managing power allocation of the twin brewer supplied by a single high power control circuit (FIG.7A) that connects to a single high power electrical input through( N, L1) of FIG.7A and immediately branch off to the two separate brewers (9:66 – 10:02 and FIG.7A). Such a circuit is capable of operating the twin brewers individually in a coordinated fashion to achieve faster heating and higher speed of production (9:51 – 65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the brewing method of claim 1 disclosed by Hulett include a power management method wherein power is allocated by a single high-power distributing circuit (FIG.7A) between the different brewing modules and heaters in order to achieve faster heating and higher brewing speed as taught by Lassota.
Regarding claim 2, Hulett in view of Lassota teaches the method of Claim 1, wherein the first brew tower module and the second brew tower module each comprise a grinder assembly configured to grind coffee beans into grounds of a particular size (each brew module 1050 is provided with a grinder assembly 1090 to a grind beans and provide coffee grounds to the brew module 1050, Hulett (0136, FIG.41)). 
Regarding claim 4, Hulett in view of Lassota teaches the method of Claim 1, wherein managing the power allocation is performed by a master controller of the base module (the single high-power control circuit (FIG.7A) is the master controller that connects to a single high-power electrical input through (N, L1) of FIG.7A and immediately branch off to the two sub controllers the separate brewers, Lassota (9:66 – 10:02 and FIG.6B)).  
Regarding claim 5, Hulett in view of Lassota teaches the method of Claim 1, wherein managing the power allocation comprises diverting power from one or more heating elements of the boiler assembly of the base module to one or more components of at least one of the first brew tower module and the second brew tower module (the controller is configured to manage  the application of electrical power to the heater to heat the hot water and the controls each one of the pair of brewers for disabling the application of electrical power to the heater of the one brewer in response to actuation of a start brew switch of the one brewer while electrical power is being applied to the heater of the other brewer, Lassota (2: 31 – 39))
Regarding claim 6, Hulett in view of Lassota teaches the method of Claim 1, wherein the first brew tower module and the second brew tower module are not powered separately by an electrical outlet (control circuit (FIG.7A) that connects to a single high-power electrical input through (N, L1), Lassota (FIG.7A)).  
Regarding claim 7, Hulett in view of Lassota teaches the method of Claim 1, wherein managing the power allocation comprises operating the first brew tower module and the second brew tower module simultaneously (in vertical alignment both the left side brewer 30A and the right-side brewer 30B are operated to simultaneously directly brew freshly brewed coffee from both brewers, Lassota (7: 57 – 66)).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulett in view of Lassota in further view of Coats et al. (US 20130019756 A1) and herein after called Coats.
Regarding claim 3, Hulett in view of Lassota teaches the method of Claim 1 wherein the heated water temperature can be varied during the brewing process through flow rate of the hot water, Hulett (0096).
Hulett in view of Lassota is silent about a specific heated water flow rate to the brew chambers.
However, Coats that teaches a high-quality coffee maker (0001), also teaches a hot water flow rate to the brewers can be about 2400 ml/minute (2.37 ounces/second) in order to settle the hot water temperature within 0.5 degrees C accuracy.
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the method of claim1 taught by Hulett in view of Lassota to include supplying the first portion of the heated water to the first brew chamber comprises delivering at least 2 ounces of heated water per second to the first brew chamber and supplying the second portion of the heated water to the second brew chamber comprises delivering at least 2 ounces of heated water per second to the second brew chamber in order to settle the hot water temperature within acceptable accuracy as taught in Coats. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761